DETAILED ACTION
This office action is in response to the application filed on 04/21/2021. Claims 1-20 are pending and are examined.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s benefit claim is hereby acknowledged of the U.S patent application 16/884,607, filed on 05/27/2020, which papers have been placed on record in the file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-5, 7-15 and 17-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of any patents granted on application No. 16/884,607. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both claiming a common subject matter, “comparing an alert reporting threshold of a calculated time-series cybersecurity rating for an affiliate entity and adjusting the alert reporting threshold to identify a preferred alert reporting threshold.”.

Allowable Subject Matter
Claims 1-20 would be allowable should Applicant overcome the Non-Statutory Double Patenting rejection, set forth therein.

The following is an examiner’s statement of reasons for identifying allowable subject matter.	

The closest prior arts made of records are, Singla et al. (U.S Pub No. 2016/0378978 A1, referred to as Singla), Mullarkey et al. (U.S Patent No. 8,601,575 B2, referred to as Mullarkey) and Foster et al. (U.S Pub No. 2016/0173520 A1, referred to as Foster).

Singla discloses a method and a computer system for determining threat scores for threat observables. Information about multiple threat observables are received from providing entities. The information about the threat observables include at least one attribute about a respective threat associated with the threat observable. Threat scores are determined for the respective threat observables for multiple entities. In one example, a first score of a first one of the threat observables is determined and is different from a second score of the first threat observable for a second entity based on a treatment of the attributes.

Mullarkey discloses an anomaly detection method and system to determine network status by monitoring network activity. A statistics based profile for said network over a period is generated to analyze potentially anomalous network activity to determine if said network activity is anomalous by comparing current activity against the profile. Using the profile as a reference, the anomaly detection system and process estimate and prioritize potentially anomalous network activity based on the probability that the behavior is anomalous.

Foster discloses a method which includes security settings data associated with one or more profiles of a protected social entity on one or more social networks is scanned, and the security settings data associated with the one or more profiles of the protected social entity is assessed. A first security risk score for the protected social entity is determined based on the assessment of the security settings data, and the first security risk score is provided to the protected social entity.

However, regarding claims 1, 11 and 20, the prior art of Singla, Mullarkey and Foster when taken in the context of the claim as a whole do not disclose nor suggest, “comparing an alert reporting threshold to the time-series cybersecurity rating to determine a number of alerts that would have been generated for the affiliate entity during the previous time period; adjusting the alert reporting threshold to identify a preferred alert reporting threshold that results in a desired number of alerts for the previous time period; and using the preferred alert reporting threshold to generate future alerts for the affiliate entity.”.

Claims 2-10 depend on claim 1 and claims 12-19 depend on claim 11, and are of consequence identified as allowable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN SAADOUN whose telephone number is (571)272-8408. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HASSAN SAADOUN/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435